                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN


Jose Marmalejo
Andrew Poker
Michael Williams
Rafal Luto

On behalf of themselves and
all others similarly situated

       Plaintiffs

       v.                                                   Case No. 19CV502

Dublin Contractors, Inc.
James Holton Sr.
Gerard Holton Sr.

       Defendants.


            PARTIES’ JOINT MOTION FOR FINAL SETTLEMENT APPROVAL



       Pursuant to 29 U.S.C. §216(c) and Rule 23(e) of the Federal Rules of Civil Procedure, the

parties by their attorneys hereby move this Court for an Order granting final approval to the FLSA

collective and Rule 23 class action settlements of this matter. This motion is supported by the

attached memorandum of law, declaration and supporting exhibits, and on the entire record herein.

       Respectfully submitted this 2nd day of September, 2020.



                                     s/Yingtao Ho
                                     Yingtao Ho
                                     THE PREVIANT LAW FIRM, S.C.
                                     Attorney for Plaintiffs
                                     310 W. Wisconsin Ave. Suite 100MW
                                     Milwaukee, WI 53212
                                     414-271-4500 (Telephone)
                                     414-271-6308 (Fax)



            Case 2:19-cv-00502-LA Filed 09/02/20 Page 1 of 2 Document 42
                     Email: yh@previant.com


                     OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                     P.C.

                     s/ Jesse R. Dill
                     Keith E. Kopplin
                     WI State Bar No. 1044861
                     Jesse R. Dill
                     WI State Bar No. 1061704
                     1243 North 10th Street, Suite 200
                     Milwaukee, WI 53205
                     Telephone: 414.239.6400
                     Facsimile: 414.755.8289
                     keith.kopplin@ogletree.com
                     jesse.dill@ogletree.com




Case 2:19-cv-00502-LA Filed 09/02/20 Page 2 of 2 Document 42
